Citation Nr: 1724306	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for upper and lower respiratory disorders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2016). 

2.  Entitlement to service connection for a disorder manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for stress, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sleep disturbances, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, from September 1978 to September 1980, and from January 1981 to February 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Agency of Original Jurisdiction (AOJ) over these matters is the RO in Phoenix, Arizona. 

The Veteran requested a Travel Board hearing in his March 2007 substantive appeal (VA Form 9); however, he subsequently withdrew this request in a July 2008 statement.  Neither he nor his representative has requested that his hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016)

This case was previously before the Board in September 2010 and May 2016, at which times the Board remanded it for additional procedural and evidentiary development


FINDINGS OF FACT

1.  The Veteran's upper and lower respiratory disorders are a diagnosed symptom of his obesity and there is no other chronic disability manifested by upper and lower respiratory symptoms.  

2.  The Veteran's fatigue is a diagnosed symptom of obstructive sleep apnea (OSA) and obesity and there is no other chronic disability manifested by fatigue.  

3.  The Veteran's stress is a diagnosed symptom of his obesity and there is no other chronic disability manifested by stress.  

4.  The Veteran's sleep disturbance is a diagnosed symptom of his obesity and service-connected OSA and there is no other chronic disability manifested by sleep disturbance symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for upper and lower respiratory disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a disorder manifested by fatigue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3.  The criteria for service connection for stress have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

4.  The criteria for service connection for sleep disturbances have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In May 2016, the Board remanded these matters for an addendum VA medical opinion and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that in the Appellant's Post-Remand Brief, the Veteran's representative quoted the addendum VA medical opinion but made no arguments as to whether such addendum medical opinion was sufficient or insufficient.  The failure to allege any insufficiency leads the Board to further conclude there was substantial compliance with the Board's May 2016 remand directives.  

The Veteran asserts that his respiratory, fatigue, stress, and sleep symptoms are due to an undiagnosed illness as a result of service during the Persian Gulf War.  Because evidence pertaining to these disorders is located in the same or similar records, the Board shall analyze these matters together below.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).  As the Veteran's personnel records show that he served in the Southwest Asia Theater of operations in the 1990s, these provisions apply to him.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection.  See 38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the Veteran has had respiratory, fatigue, stress, and sleep disturbance symptoms on many occasions during the appeal period.  Aside from many VA treatment records that note these symptoms, the claims file includes a May 2015 VA examination report during which the Veteran was noted to have symptoms of stress and sleep disturbances, including vivid dreams and frequent waking during the night.  The Veteran was also noted to have sleep disturbances and to be fatigued and tired on a daily basis in a March 2013 VA examination report.  Additionally, the Veteran complained of being winded easily in a March 2013 VA examination report and he was noted to have dyspnea in a September 2006 VA primary care note.  Thus, the first element of service connection is met for each matter on appeal.  

Regarding the second element of service connection, the Veteran's service treatment records are silent as to complaints of or treatment for fatigue, stress, sleep disturbances, and respiratory disorders.  Specifically, his June 1974, November 1976, September 1978, August 1980, January 1981, June 1986, June 1988, March 1991, and September 1994 reports of medical examination did not show any such symptoms, and the Veteran denied ever having any such symptoms, including excessive worry, pain or pressure in chest, and shortness of breath, in reports of medical history during these evaluations.  Although certain service treatment records, including a March 1990 reenlistment report of medical examination, show upper respiratory symptoms, including mild bronchitis and pneumonia, the Veteran's claims for service connection for chronic pneumonia and a poor lung disorder were previously adjudicated and are not currently on appeal.  Furthermore, even though service treatment records, such as a May 1992 chronological record of medical care, show the presence of possible sleep apnea, the Veteran's current sleep apnea disability is already service connected.  See 38 C.F.R. § 4.14 (2016). 

Overall, the record shows that his claimed upper and lower respiratory disorders, fatigue, stress, and sleep disturbance symptoms developed following service.  However, because the Veteran served in the Southwest Asia Theater during the Persian Gulf War and he is seeking service connection for these disorders as due to an undiagnosed illness pursuant to 38 U.S.C.A. § 1117, the second element of service connection is met.  

Regarding the nexus element, the claims file includes many VA treatment records in which the Veteran complained of and was treated for respiratory disorders, fatigue, stress, and sleep symptoms.  However, the vast majority of these records do not discuss or mention the etiology of these symptoms, and do not discuss the causal relationship between his current symptoms and his military service, including service in the Southwest Asia Theater.   

A March 2005 private medical abstract showed that the doctor attributed the Veteran's daytime somnolence, fatigue, and shortness of breath to his OSA disability.  

The Veteran filed claims for service connection for fatigue, stress, upper and lower respiratory problems, and problems sleeping in April 2005.  

An August 2005 VA primary care physician's note showed that the presence of the Veteran's dyspnea or shortness of breath depended on how long he slept.  

In October 2005 statements, a fellow service member and the Veteran's wife noted that the Veteran's daytime sleepiness and sleep problems were due to his OSA.  

In a November 2005 letter, a private doctor noted that the Veteran experienced drowsiness, memory loss, irritability, and periods of uncontrollable sleep during waking hours due to his sleep apnea disability.  November 2005 private sleep studies confirmed an OSA diagnosis.  

During a December 2005 VA examination, the Veteran complained of dyspnea and frequently falling asleep.  The examiner noted that a chest x-ray was normal and pulmonary function tests showed normal results.  The examiner diagnosed the Veteran with severe OSA syndrome and obesity hypoventilation syndrome, which the examiner noted was an obstructive respiratory disorder.  The examiner determined that the Veteran's dyspnea and frequent falling asleep symptoms were associated with his OSA and obesity hypoventilation syndrome.  

A May 2006 VA examination of the Veteran's heart noted that his symptoms included chest heaviness and shortness of breath.  The Veteran was noted to have a history of fatigue for approximately two weeks and a history of dyspnea on severe exertion.  

An August 2006 private medical opinion attributed the Veteran's somnolence and periods of breathlessness to his service-connected OSA.  

An August 2007 VA pulmonary sleep disorder note showed an impression of an irregular sleep schedule due to the Veteran's job as a taxi driver.  

In an August 2007 letter, a private doctor attributed the Veteran's fatigue symptoms to his OSA disability.  This doctor opined that the Veteran developed OSA while on active duty based on the his history of snoring, observed apneas, daytime fatigue, obesity, and hypertension while in service, which the doctor cited to in the Veteran's service treatment records. 

April 2008 VA examination reports for hypertensive cardiovascular disease and hypertension showed that the Veteran's chest and pulmonary symptoms were normal.  The examiner noted that the Veteran's fatigue, vision changes, angina, dyspnea, palpitations, and nocturia were symptoms of his hypertension disability.  

March 2010 and June 2010 private progress notes attribute the Veteran's insomnia and stress symptoms to his depression disorder.  

After reviewing the Veteran's claims file, performing an in-person examination, and noting the Veteran's self-reported symptoms and history, a March 2013 VA examiner determined that the Veteran did not have a respiratory disorder and that his pulmonary function tests were normal.  The examiner noted that the Veteran was deconditioned and obese. The examiner opined that the Veteran's symptoms of being winded during activities were not incurred or caused by his Southwest Asia service but were due to his lifestyle and increased body-mass index (BMI). 

Similarly, this examiner concluded that the Veteran did not have a chronic fatigue syndrome disorder.  The examiner opined that it was less likely than not that the Veteran's fatigue was related to a specific exposure event experienced by the Veteran during his Southwest Asia active duty service because his current level of fatigue was not out of the ordinary for his lifestyle.  The examiner noted the Veteran's daily tiredness, but determined that the Veteran's children disrupted his sleep.  Additionally, the examiner noted that the Veteran's fatigue was due, in part, to his consumption of beer, which has sedative effects.  

In a December 2013 VA addendum medical opinion, this examiner opined that it was less likely than not that the Veteran's sleep disturbance was due to his active duty service in Southwest Asia.  She noted that the Veteran did not report symptoms of sleep disturbance during a March 2013 VA examination for mental disorders, although he noted that he had disturbed sleep due to his children. 

In a January 2014 statement, the Veteran contended that his stress symptoms were due to his anxiety, which was diagnosed on several occasions as shown by multiple 2013 private psychiatric treatment records, and that his stress and depression were due to posttraumatic stress disorder (PTSD).  During a May 2015 VA examination for PTSD, the Veteran endorsed symptoms of stress and sleep disturbances due to his PTSD.  The record shows that the Veteran's claim for service connection for PTSD was previously adjudicated by VA and that the Veteran has not perfected an appeal of this matter to the Board.  Thus, the Board shall not address any possible PTSD-related symptoms further.  

In a November 2016 VA addendum medical opinion, an examiner noted that there was insufficient evidence to support any current symptoms of complaints of upper respiratory symptoms, fatigue, stress, and sleep disturbances.  The examiner explained that a recent treatment record showed no complaints of respiratory symptoms, fatigue, stress, or sleep disturbances, and the examiner cited to an August 2016 VA primary care note in which the Veteran specifically denied these symptoms.  Nevertheless, the examiner opined that any subjective respiratory, fatigue, stress, and sleep disturbances symptoms, which the Veteran may periodically experience, are more likely than not due to his morbidly obese habitus.  The examiner noted that the Veteran weighed 300 pounds (lbs.) and had a BMI of 40.  The examiner concluded that the Veteran's poor sleep symptoms can be explained by the fact that a morbidly obese body habitus can sometimes make it difficult for complete chest expansion, particularly when lying in the supine position.  Furthermore, the examiner determined that morbidly obese body habitus can cause fatigue because of the extra mechanical load placed on a person's skeleton, which can also lead to symptoms of stress.  

In light of the aforementioned evidence, the Board finds that the Veteran's respiratory symptoms, fatigue, stress, and sleep disturbances are due to his obesity.  Furthermore, the Veteran's fatigue and sleep disturbance symptoms are also caused by his service-connected OSA.  While the Board has considered the Veteran's statements, which on several occasions have also attributed these symptoms to OSA and psychiatric disorders, the May 2005, December 2005, March 2013, December 2013, and November 2016 VA examiners' opinions are entitled to significant probative weight because these medical professionals explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Board finds these examiners' findings and opinions to be probative evidence because of their expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history and records.  Moreover, the records contains many other VA and private treatment records that discuss the presence and etiology of these symptoms; however, none of this medical evidence indicates that the Veteran's current respiratory, fatigue, stress, and sleep symptoms are due to an undiagnosed illness stemming from Southwest Asia Theater service.  

While the Board acknowledges the Veteran's contentions, as well as those of his representative, that his respiratory symptoms, fatigue, stress, and sleep disturbances are due to an undiagnosed illness stemming from his service in the Southwest Asia Theater, the Board determines that the conclusion that these symptoms are due to an undiagnosed illness is more in keeping with the record as a whole because of the VA examiners' opinions, the fact that the claims file does not include any other medical evidence that attributes these symptoms to the Veteran's Persian Gulf War service, and the fact that the Veteran's current symptoms were diagnosed as due to known causes of OSA, obesity, or nonservice-connected psychiatric disorders.    

Therefore, as the preponderance of the evidence is against entitlements to service connection for upper and lower respiratory disorders, a disorder manifested by fatigue, stress, and sleep disturbances, to include as qualifying chronic disabilities under 38 C.F.R. § 3.317, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for upper and lower respiratory disorders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

Service connection for a disorder manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

Service connection for stress, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for sleep disturbances, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


